Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 1 of 15 PageID: 135




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY



   XIN YUE GUO a.k.a XIN YUE on behalf of himself                   Civil Action No.:
   and as an assignee of YISHENG LI and YISHENG LI.                 2:20-cv-05099-JMV-MF

                                Plaintiffs,                         VIA ECF

                            -against-                               DEFENDANT’S ANSWER TO
                                                                    PLAINTIFF’S AMENDED
   STEWART LOR,                                                     COMPLAINT AND
                               Defendant.                           COUNTERCLAIMS


                                              ANSWER

       Defendant and Counterclaim Plaintiff Stewart Lor (“Mr. Lor” or the “Defendant” or

“Counterclaimant”), by and through his undersigned counsel, hereby responds to the Amended

Complaint (the “AC”) of Plaintiffs and Counterclaim-Defendants Xin Yue Guo (“Mr. Yue”) and

Yishing Li (“Mr. Li”) (collectively, “Plaintiffs” or “Counterclaim-Defendants”) as follows:

                                        INTRODUCTION

       1.      Defendant admits that Plaintiffs’ claims herein arise out of an agreement entered

into by and between Mr. Lor and Mr. Li and relate to an investment by Mr. Li into a company that

was owned by Mr. Lor and Mr. Yue called Fanz Co., Ltd. (“Fanz”). The remaining allegations

contained in paragraph 1 of the AC are denied.

                                JURISDICTION AND VENUE

       2.      Defendant admits that the amount in controversy exceeds $75,000 and that the

Court has subject matter jurisdiction, and denies all other allegations in Paragraph 2 of the AC.

       3.      Defendant admits that venue is proper in the District of New Jersey, but denies all

other allegations in Paragraph 3 of the AC. By way of further explanation, Defendant denies that

he is currently “domiciled in and resides” in New Jersey.


                                                 1
Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 2 of 15 PageID: 136




                                            PARTIES

       4.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 4 and on that ground denies those allegations.

       5.      Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 5 and on that ground denies those allegations.

       6.      Defendant admits that he is an American citizen and that he has family in New

Jersey. Defendant denies all other allegations in paragraph 6.

                       THE FACTS GIVING RISE TO THIS ACTION

       7.      Defendant admits that Mr. Li was an investor in Fanz and that Fanz was a Cayman

Islands company. The remaining allegations contained in paragraph 7 of the AC are denied.

       8.      Admitted.

       9.      Admitted.

       10.     Defendant admits that Mr. Li signed a Securities Purchase Agreement (the “Li

Agreement”) on April 23, 2016. To the extent the allegations in paragraph 10 purport to describe,

quote or characterize written communications or documents, the communications or documents

speak for themselves and should be read as a whole.

       11.     Defendant admits that the Li Agreement was amended (the “Li Amendment”) on

May 18, 2016. To the extent the allegations in paragraph 11 purport to describe, quote or

characterize written communications or documents, the communications or documents speak for

themselves and should be read as a whole.

       12.     Paragraph 12 of the AC alleges a legal conclusion to which no response is required.

To the extent a response is required, the allegations in paragraph 12 purport to describe, quote or




                                                 2
Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 3 of 15 PageID: 137




characterize written communications or documents, the communications or documents speak for

themselves and should be read as a whole.

          13.   Admitted.

          14.   Admitted.

          15.   Denied.

          16.   Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 16 and on that ground denies those allegations.

          17.   Denied.

                   FIRST CAUSE OF ACTION: BREACH OF CONTRACT

          18.   Defendant repeats his responses to the allegations in Paragraphs 1 through 17 above

as if fully set forth herein.

          19.   Defendant admits that he entered into the Li Agreement and Li Amendment, but

otherwise denies the allegations of Paragraph 19 of the AC. To the extent the allegations in

paragraph 19 purport to describe, quote or characterize written communications or documents, the

communications or documents speak for themselves and should be read as a whole.

          20.   Admitted.

          21.   Denied.

          22.   Denied.

          23.   Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 23 and on that ground denies those allegations.

          24.   The allegations in Paragraph 24 of the AC state a legal conclusion to which no

response is required. To the extent a response is required, the allegations in Paragraph 24 are

denied.




                                                 3
Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 4 of 15 PageID: 138




          25.    The allegations in Paragraph 25 of the AC state a legal conclusion to which no

response is required. To the extent a response is required, the allegations in Paragraph 25 are

denied.

                SECOND CAUSE OF ACTION: EQUITABLE CONTRIBUTION

          26.    Defendant repeats his responses to the allegations in Paragraphs 1 through 25 above

as if fully set forth herein.

          27.    The allegations in Paragraph 27 of the AC state a legal conclusion to which no

response is required. To the extent a response is required, the allegations in Paragraph 27 are

denied.

          28.    The allegations in Paragraph 28 of the AC state a legal conclusion to which no

response is required. To the extent a response is required, the allegations in Paragraph 28 are

denied.

          29.    Defendant lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in paragraph 29 and on that ground denies those allegations.

          30.    The allegations in Paragraph 30 of the AC state a legal conclusion to which no

response is required. To the extent a response is required, the allegations in Paragraph 30 are

denied.

          31.    The allegations in Paragraph 31 of the AC state a legal conclusion to which no

response is required. To the extent a response is required, the allegations in Paragraph 31 are

denied.

                                   AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

          Mr. Yue and Mr. Li do not have standing as neither of them has been harmed.




                                                  4
Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 5 of 15 PageID: 139




                             SECOND AFFIRMATIVE DEFENSE

       The consideration that the Plaintiffs purportedly rely upon for the Li Assignment is

worthless and does not constitute valid consideration upon which an assignment may be based.

Therefore, the Li Assignment is void due to lack of consideration.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiffs never gave Mr. Lor notice of the Li Assignment. The Li Assignment is therefore

void under Chinese law.

                            FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs’ AC is barred, in whole or in part, because any damages awarded to Plaintiffs

would constitute unjust enrichment.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiffs’ causes of action must be dismissed based on the documentary evidence.

                              SIXTH AFFIRMATIVE DEFENSE

       Defendant performed all duties, obligations and responsibilities owed to Plaintiffs under

the Li Agreement and never breached the agreement.

                            SEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred in whole or in part by their failure to mitigate their damages.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred in whole or in part by the doctrines of waiver, latches, estoppel,

and unclean hands.

                              NINTH AFFIRMATIVE DEFENSE

       Plaintiffs’ AC is barred, in whole or in part, because any alleged harm was due to

intervening and/or supervening causes.




                                                  5
Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 6 of 15 PageID: 140




WHEREFORE, Defendant demands that judgment be entered in his favor and against Plaintiffs.



                                           COUNTERCLAIMS1

        Defendant/Counterclaimant Mr. Lor, as and for his Counterclaims against Plaintiffs/

Counter-Defendants Mr. Yue and Mr. Li, alleges as follows:

                                             INTRODUCTION

        1.       Mr. Yue and Mr. Li concocted a scheme to fraudulently assign Mr. Li’s interests in

the Li Agreement and Li Amendment to Mr. Yue for worthless consideration and without notice

to Mr. Lor. Through their Amended Complaint, Mr. Yue and Mr. Li seek to extract damages from

Mr. Lor based upon that worthless consideration.

        2.       Prior to Mr. Yue and Mr. Li’s fraudulent scheme, Fanz entered into a loan

agreement with a third party for an RMB 3 million loan. Mr. Yue and Mr. Lor agreed that, if Fanz

did not repay the loan, they would each be personally responsible for 50% of Fanz’s payment

obligations under the loan.

        3.       Mr. Lor paid the full amounts due under the loan, plus interest, totaling RMB 4.08

million (or approximately $630,000).

        4.       Mr. Yue owes Mr. Lor 50% of the $630,000 that Mr. Lor paid under the loan, or

approximately $315,000




1
  Capitalized terms not defined in the Counterclaims shall have the meanings ascribed to them in the above Answer
to Plaintiffs’ Amended Complaint.


                                                        6
Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 7 of 15 PageID: 141




                                         THE PARTIES

         5.    Mr. Lor is a U.S. citizen. Mr. Lor maintains a residence in New Jersey where his

wife currently resides.

         6.    Mr. Yue is, upon information and belief, a citizen of the Dominican Republic who

currently resides in China.

         7.    Mr. Li is, upon information and belief, a Chinese citizen who currently resides in

China.

                                  JURISDICTION AND VENUE

         8.    The Court has subject matter jurisdiction under 28 U.S.C. § 1332(a). The amount

in controversy exceeds $75,000. Mr. Lor is a citizen of New Jersey. Mr. Yue is a citizen of the

Dominican Republic who is currently residing in China. Mr. Li is a citizen of the People’s

Republic of China who resides in China.

         9.    This Court further has subject matter jurisdiction as this Counterclaim arises out of

the same transactions or occurrences as the AC and therefore is part of the same case or controversy.

         10.   Venue is proper in the District of New Jersey as Plaintiffs’ Complaint and AC were

brought in the District of New Jersey.

                                  FACTUAL ALLEGATIONS

Mr. Yue and Mr. Lor Were Longtime Business Partners

         11.   Prior to Mr. Yue’s fraudulent scheme described herein, Mr. Yue and Mr. Lor were

friends and business partners. Between 2004 and 2016, Mr. Lor and Mr. Yue founded and led

multiple successful businesses.

         12.   During this timeframe, Mr. Yue took advantage of his business relationship with

Mr. Lor. Mr. Yue withdrew a disproportionate amount of funds from businesses that he and Mr.




                                                 7
Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 8 of 15 PageID: 142




Lor founded. Mr. Yue led Mr. Lor to believe that he would return these funds, but that money

never came. Mr. Yue instead used these funds to cover expenses from his divorce with his ex-

wife. He also paid himself extravagant salaries of millions of dollars, and secretly borrowed over

a million dollars from Mr. Lor’s brother. Mr. Lor did not discover the loans from his brother until

recently. The above amounts totaled millions of dollars.

       13.     In February 2016, Mr. Lor and Mr. Yue co-founded Fanz. At the time, Mr. Lor

was hesitant to keep working with Mr. Yue due to his past actions as described above. However,

Mr. Lor did not yet know the full extent of Mr. Yue’s greed.

       14.     Fanz was founded with the purpose of engaging in entertainment, fan development,

and mobile technology, as well as to invest in Korean television, movies, video games and virtual

reality content. Mr. Lor’s title at Fanz was President. Mr. Yue’s title at Fanz was Chief Executive

Officer (“CEO”).

       15.     Mr. Lor and Mr. Yue’s goal was for Fanz to reach an initial public offering (“IPO”)

on the NASDAQ stock exchange prior to the end of 2017. Mr. Lor and Mr. Yue sought to raise

capital in order to enable Fanz to accomplish that goal.

Mr. Li Invests in Fanz

       16.     On April 23, 2016, Mr. Lor and Mr. Yue entered into an agreement with plaintiff

Li Yisheng (“Mr. Li”) to invest $500,000 into Fanz (the “Li Agreement”). Mr. Li received 500,000

shares of Fanz in return for his initial investment of $500,000.

       17.     On May 18, 2016, Mr. Li, Mr. Yue, and Mr. Lor signed an Amendment to the Li

Agreement (the “Li Amendment”).




                                                 8
Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 9 of 15 PageID: 143




Ms. Hu Invests in Fanz

       18.     In March 2017, Fanz, Mr. Yue, and Mr. Lor entered into a verbal agreement with

Ms. Xiuli Hu (“Ms. Hu”), whereby Ms. Hu agreed to loan Fanz RMB 3 million (the “Hu

Agreement”) at an interest rate of RMB 30,000 per month. The RMB 3 million balance under Hu

Agreement was required to be repaid in March 2020. To the extent Fanz was unable to pay this

amount, it was to be paid by Mr. Yue and Mr. Lor personally. Mr. Lor used his own house as

security for the Hu Agreement.

       19.     Mr. Lor and Mr. Yue also agreed verbally that if Fanz was unable to repay Ms. Hu,

Mr. Lor and Mr. Yue would each be personally responsible for repaying 50% of any amount owed

to Ms. Hu under the Hu Agreement.

The Collapse of Fanz

       20.     Under Mr. Lor’s leadership, Fanz’s product development and sales grew rapidly

throughout 2016 and 2017. Mr. Yue was generally absent from the company, and did not actively

run Fanz as would expected of a CEO. He also made poor investment decisions and withdrew a

disproportionate amount of funds from Fanz in comparison to Mr. Lor. Mr. Yue’s actions were

unfortunately reminiscent of his past actions with other companies. These poor investment

decisions led Mr. Yue to become isolated from Mr. Lor. Mr. Yue withdrew from Fanz’s affairs.

       21.     Although Mr. Yue’s title was CEO, the only task which he focused on was

fundraising. Mr. Yue failed in this task and did not obtain any new financing for Fanz in 2017.

Mr. Yue’s failures forced Mr. Lor to use his own property as collateral for a loan to keep Fanz

alive. Mr. Yue’s poor business decisions and lack of effort as CEO made it impossible to keep

Fanz afloat.




                                               9
Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 10 of 15 PageID: 144




          22.   On September 14, 2017, Mr. Yue wrote a handwritten letter to Mr. Lor in which he

apologized for taking an unequal distribution of money from Fanz, and for his poor decision

making with Fanz and other companies. Mr. Yue specifically mentioned an investment in

Yuansheng Culture Property Exchanges in Yunnan province (the “Yuansheng Investment”) from

a previous business that he managed with Mr. Lor. Mr. Yue admitted that he ran the Yuansheng

Investment into the ground and never compensated Mr. Lor for his poor actions. The loss due to

the Yuansheng Investment totaled close to RMB 100 million.

          23.   Mr. Yue further accepted in the letter that Fanz’s hardships were his fault and that

he was grateful for Mr. Lor’s tolerance. Mr. Yue recognized Mr. Lor’s superhuman efforts in

trying to keep Fanz afloat, including how Mr. Lor would endlessly prepare and practice for

important meetings and that Mr. Lor was so tired that it seemed he would vomit blood from the

stress.

          24.   In November 2017, Mr. Lor stepped away from Fanz. Fanz soon after discontinued

its operations. Fanz was not able to obtain Series A financing or complete an IPO before it

discontinued its operations. Mr. Lor then began repaying Fanz’s past obligations.

Mr. Lor Pays the Full Amount to Ms. Hu

          25.   In compliance with the Hu Agreement, between March 2017 and March 2020 (a

period of thirty-six months), Mr. Lor paid Ms. Hu RMB 30,000 per month in interest, totaling

RMB 1.08 million in interest payments.

          26.   Further, in March 2020, Mr. Lor paid Ms. Hu the entire RMB 3 million principal

balance that was owed to Ms. Hu under the Hu Agreement.




                                                 10
Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 11 of 15 PageID: 145




       27.     Mr. Lor thus paid Ms. Hu a total of RMB 4.08 million under the Hu Agreement,

which included RMB 3 million in principal and RMB 1.08 million in interest. RMB 4.08 million

is roughly equivalent to $630,000 at current exchange rates.

       28.     To date Mr. Yue has not paid Mr. Lor or Ms. Hu any amount under the Hu

Agreement.

Mr. Li and Mr. Yue’s Fraudulent Assignment

       29.     In or around November 2019, Mr. Yue and Mr. Li devised a scheme to fraudulently

assign Mr. Li’s interest in the Li Agreement and Li Amendment to Mr. Yue.

       30.     The Counterclaim-Defendants’ fraud was designed to enable Mr. Yue to extract

money from his past partner Mr. Lor. Mr. Yue has been specially designated in China for his bad

debts and currently owes money to multiple parties. This lawsuit is a last-ditch attempt for him to

take more money from his ex-business partner.

       31.     This scheme culminated in Mr. Li and Mr. Yue signing an assignment agreement

on November 27, 2019 (the “Assignment”).

       32.     The Assignment waived Mr. Li’s right to recovery from Mr. Lor under the

Agreement and instead transferred Mr. Li’s right of recovery to Mr. Yue.

       33.     In exchange for waiving Mr. Li’s right to recovery under the Li Agreement and Li

Amendment, the Assignment supposedly gave Mr. Li shares of a Cayman Islands company, Sea

and Sand Entertainment Limited (“Sea & Sand”), that are allegedly worth $500,000.

       34.     Sea & Sand was incorporated on July 9, 2019. Sea & Sand has no products, does

not generate any revenue, has not had any new investors since July 2019, and upon information

and belief Sea & Sand has stopped seeking new investments since at least March 2020. Mr. Yue




                                                11
Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 12 of 15 PageID: 146




has admitted that “it is impossible to produce an accurate description of the value of Sea and Sand

until after cross-border travels have been re-established.”

        35.      Any stock in Sea & Sand is worthless and does not constitute valid consideration

upon which an assignment may be based. The Plaintiffs’ claim that Mr. Li received consideration

worth $500,000 in exchange for the Assignment is false.

        36.      Further, under Chinese law, Mr. Yue and Mr. Li were required to give Mr. Lor

notice upon the occurrence of an assignment. Mr. Lor was never given notice of the Li Assignment.

        37.      The Assignment had a fraudulent purpose: to make it appear that Mr. Yue had fully

paid the $500,000 owed to Mr. Li under the Li Agreement, such that Mr. Lor would be required

to reimburse Mr. Yue for 50% of that amount, or $250,000. But as explained above, the Mr. Yue’s

supposed $500,000 payment to Mr. Li is a fabrication. Mr. Yue paid nothing of value to Mr. Li,

and thus there is nothing for Mr. Lor to “reimburse.”

        38.      Mr. Lor has been damaged by the fraudulent Assignment, including by having to

engage counsel to defending himself against Plaintiffs’ false claims in this action.

                                       FIRST COUNTERCLAIM
                                         (Declaratory Judgment)

        39.      Mr. Lor re-alleges and incorporates all allegations of the foregoing Counterclaims

as if set forth in full herein.

        40.      As described herein, the Assignment was a fraudulent scheme.

        41.      Consideration is a necessary component of an assignment under American and

Chinese law. The consideration used for the assignment, namely the shares in Sea & Sand, are

worthless and cannot be the basis of a valid assignment.

        42.      Mr. Lor was never given proper notice of the assignment under Chinese law.




                                                 12
Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 13 of 15 PageID: 147




        43.      Mr. Lor seeks a judicial declaration that the Assignment is void under American

and Chinese law for lack of consideration, and/or due to Mr. Li and Mr. Yue not giving Mr. Lor

notice as required under Chinese law, and/or due to fraud.

                                      SECOND COUNTERCLAIM
                                           (Breach of Contract)
        44.      Mr. Lor re-alleges and incorporates all allegations of the foregoing Counterclaims

as if set forth in full herein.

        45.      Under the terms of the Hu Agreement, Mr. Yue and Mr. Lor agreed to return RMB

3 million to Ms. Hu. Mr. Lor and Mr. Yue had an oral agreement that if Fanz was unable to repay

Ms. Hu, then Mr. Lor and Mr. Yue would each be personally responsible for repaying 50% of any

money owed to Ms. Hu under the Hu Agreement.

        46.      Mr. Lor paid Ms. Hu the full amount she was owed under the Hu Agreement,

including RMB 3 million in principal plus RMB 1.08 million in interest.

        47.      Mr. Yue has not reimbursed Mr. Lor for 50% of the amount that Mr. Lor paid to

Ms. Hu.

        48.      Mr. Lor has been harmed in an amount no less than $315,000.

                                       THIRD COUNTERCLAIM
                                         (Equitable Contribution)

        49.      Mr. Lor re-alleges and incorporates all allegations of the foregoing Counterclaims

as if set forth in full herein.

        50.      Mr. Lor and Mr. Yue had an oral agreement that if Fanz was unable to repay Ms.

Hu, then Mr. Lor and Mr. Yue would each be personally responsible for repaying 50% of any

money owed to Ms. Hu under the Hu Agreement.




                                                 13
Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 14 of 15 PageID: 148




        51.      Mr. Lor paid Ms. Hu RMB 3 million pursuant to the Hu Agreement, plus RMB

1.35 million in interest.

        52.      To the extent the Court determines that the above-referenced oral agreement is

unenforceable, Mr. Yue should be required, under principles of equity, to reimburse Mr. Lor for

50% of the amount that Mr. Lor paid to Ms. Hu.

        53.      Mr. Lor has been harmed in an amount not less than $315,000.

                                       FOURTH COUNTERCLAIM
                                                   (Set-Off)
        54.      Mr. Lor re-alleges and incorporates all allegations of the foregoing Counterclaims

as if set forth in full herein.

        55.      To the extent that the Court determines that Mr. Lor bears any liability to Plaintiffs

under the AC, Mr. Lor is entitled to set off that liability based upon the amounts awarded to Mr.

Lor in the above Counterclaim.

                                      PRAYER FOR RELIEF

        WHEREFORE, Defendant/Counterclaimant respectfully requests that the Court enter

judgment in his favor and against Plaintiffs/Counterclaim-Defendants as follows:

        a) An award dismissing the AC;
        b) A declaration on the first cause of action that the Assignment is void;
        c) An award of damages on the second cause of action in the amount of the U.S. dollar
           equivalent of RMB 4.08 million, or approximately $315,000;
        d) An award of damages on third cause of action (to the extent damages are not awarded
           under the second cause of action) in the amount of the U.S. dollar equivalent of RMB
           4.08 million, or approximately $315,000;
        e) Judgment on the fourth cause of action, declaring that any liability of Mr. Lor to
           Plaintiffs shall be set off against amounts awarded to Defendant on his Counterclaims;
        f) An award of prejudgment interest and costs, including reasonable attorney’s fees;
        g) Any such other and further relief that the Court deems just and proper.




                                                  14
Case 2:20-cv-05099-JMV-MF Document 42 Filed 08/01/21 Page 15 of 15 PageID: 149




Dated: July 30, 2021                        Respectfully submitted,

                                            ABELL ESKEW LANDAU LLP


                                      By:          /s/ David M. Eskew
                                            David M. Eskew
                                            41 Watchung Plaza, #501
                                            Montclair, NJ 07042
                                            Ph: 646-970-7342
                                            E-mail: deskew@aellaw.com

                                            Amiad Kushner (pro hac vice)
                                            SEIDEN LAW GROUP LLP
                                            322 Eighth Ave, Suite 1704
                                            New York, NY 10001
                                            Ph: 646-766-1914
                                            E-mail: akushner@seidenlawgroup.com

                                            Attorneys for Defendant/Counterclaimant




                                      15
